Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 30, 2021

                                      No. 04-21-00219-CV

                              Emily YOUNG and Albert Morrison,
                                        Appellants

                                                v.

       Eldon ROALSON; Roalson Interests, Inc.; Douglas Miller II; and Jim Guy Egbert,
                                      Appellees

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 17-09-24412-CV
                      The Honorable Daniel J. Kindred, Judge Presiding

                                         ORDER

       A copy of appellant’s notice of appeal was filed in this court on May 25, 2021. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed the appellant to file an amended notice of appeal certifying proper
service on the responsible court reporter(s). An amended notice of appeal has not been filed.

        It is therefore ORDERED that Stephen N. Foster file an amended notice of appeal in
compliance with section 51.017(a) within ten days from the date of this order. If appellant fails
to file an amended notice of appeal within the time provided, an order may be issued directing
Mr. Foster to appear and show cause why he should not be held in contempt for failing to file the
amended notice of appeal. The clerk of this court shall cause a copy of this order to be served on
Mr. Foster by certified mail, return receipt requested, or give other personal notice of this order
with proof of delivery.

       It is so ORDERED on June 30, 2021.
                                                                    PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court